 Case 19-11432-VFP         Doc 60-2 Filed 03/26/19 Entered 03/26/19 17:07:49         Desc
                                Certification Page 1 of 15


SCURA, WIGFIELD, HEYER,
STEVENS & CAMMAROTA, LLP
1599 Hamburg Turnpike
Wayne, New Jersey 07470
Tel.: 973-696-8391
Dstevens@scura.com
David L. Stevens
Counsel for Debtor

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY

In re:                                            Chapter 13
SHAMS QURESHI
                                                  Case No. 19-11432 RG
               Debtor.                            Hon. Rosemary Gambardella

                                                  Hearing Date: April 3, 2019

                                                  Oral Argument Requested



      CERTIFICATION OF ATTORNEY IN SUPPORT OF DEBTOR’S OPPOSITION
        TO ALLSTATE’S MOTION TO CONVERT CASE TO CHATPER 7 AND
                        CROSS MOTION TO DISMISS

I, David L. Stevens, hereby certify as follows:

1. I represent the debtor, Shams Quereshi (the “Debtor”), in the above referenced Chapter 13

   case, and as such, I have personal knowledge of the facts recited herein.

2. This case was commenced by filing a voluntary petition for chapter 13 bankruptcy on

   January 23, 2019. Page six of the voluntary petition demonstrates that the petition was

   signed by Asra Qureshi, as attorney in fact for Shams Qureshi.

3. Missing schedules and a chapter 13 plan were subsequently filed and attested to by Asra

   Qureshi as attorney in fact for Shams Qureshi.

4. A Durable Power of Attorney (“POA”) was filed on January 31, 2019 by Debtor’s prior

   counsel. The POA is annexed hereto as Exhibit “A”.

                                                   1
 Case 19-11432-VFP         Doc 60-2 Filed 03/26/19 Entered 03/26/19 17:07:49                Desc
                                Certification Page 2 of 15


5. The POA appoints Theresa Vargas as Debtor’s attorney-in-fact, or in the event Vargas is

   unable to service, Asra Qureshi was appointed as an alternative. While the POA permits the

   attorney-in-fact to enter into contracts, take legal steps to collect and settle debts, conduct

   banking transactions, buy and sell assets, employee professionals, file tax documents, and

   participate in other matters. It does not provide any authority to institute a federal proceeding

   or file a bankruptcy petition.

6. This Court entered an order exempting the Debtor from obtaining budget and credit

   counseling required under 11 U.S.C. § 109(h)(1) and filing a Certificate of Credit

   Counseling. (See Doc Entry 20) No certification describing exigent circumstances meriting a

   waiver of the requirements of § 109(h)(1) was filed. It is unknown if the Court exempted the

   Debtor in accordance with § 109(h)(4), which waives the requirements of budget and credit

   counseling with respect to a debtor who is unable to complete those requirements because of

   incapacity, disability, or active military duty in a military combat zone.

7. The First Meeting of Creditors has been adjourned pending the Debtor’s evaluation by a

   psychiatrist neuropsychiatrist, and/or other appropriate medical professional (the “IME”).

   The IME is scheduled for March 27, 2019. The confirmation hearing continues to be

   adjourned to follow the First Meeting of Creditors.



      I hereby certify that the foregoing statements made by us are true. I understand that if

   any of the aforementioned statements are willfully false, I am subject to punishment.



                                              /s/ David L. Stevens
Dated: March 26, 2019                             David L. Stevens




                                                 2
Case 19-11432-VFP   Doc 60-2 Filed 03/26/19 Entered 03/26/19 17:07:49   Desc
                         Certification Page 3 of 15



                               EXHIBIT “A”




                                     3
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                      03/26/19
                                             Entered
                                                 Entered
                                                      02/01/19
                                                          03/26/19
                                                               08:35:01
                                                                   17:07:49
                                                                          DescDesc
                                                                               Main
                          Certification
                           Document      Page
                                          Page 14 of
                                                  of 12
                                                     15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                      03/26/19
                                             Entered
                                                 Entered
                                                      02/01/19
                                                          03/26/19
                                                               08:35:01
                                                                   17:07:49
                                                                          DescDesc
                                                                               Main
                          Certification
                           Document      Page
                                          Page 25 of
                                                  of 12
                                                     15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                      03/26/19
                                             Entered
                                                 Entered
                                                      02/01/19
                                                          03/26/19
                                                               08:35:01
                                                                   17:07:49
                                                                          DescDesc
                                                                               Main
                          Certification
                           Document      Page
                                          Page 36 of
                                                  of 12
                                                     15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                      03/26/19
                                             Entered
                                                 Entered
                                                      02/01/19
                                                          03/26/19
                                                               08:35:01
                                                                   17:07:49
                                                                          DescDesc
                                                                               Main
                          Certification
                           Document      Page
                                          Page 47 of
                                                  of 12
                                                     15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                      03/26/19
                                             Entered
                                                 Entered
                                                      02/01/19
                                                          03/26/19
                                                               08:35:01
                                                                   17:07:49
                                                                          DescDesc
                                                                               Main
                          Certification
                           Document      Page
                                          Page 58 of
                                                  of 12
                                                     15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                      03/26/19
                                             Entered
                                                 Entered
                                                      02/01/19
                                                          03/26/19
                                                               08:35:01
                                                                   17:07:49
                                                                          DescDesc
                                                                               Main
                          Certification
                           Document      Page
                                          Page 69 of
                                                  of 12
                                                     15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                       03/26/19
                                              Entered
                                                  Entered
                                                       02/01/19
                                                           03/26/19
                                                                08:35:01
                                                                    17:07:49
                                                                           DescDesc
                                                                                Main
                          Certification
                           Document       Page 10
                                                7 ofof12
                                                       15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                       03/26/19
                                              Entered
                                                  Entered
                                                       02/01/19
                                                           03/26/19
                                                                08:35:01
                                                                    17:07:49
                                                                           DescDesc
                                                                                Main
                          Certification
                           Document       Page 11
                                                8 ofof12
                                                       15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                       03/26/19
                                              Entered
                                                  Entered
                                                       02/01/19
                                                           03/26/19
                                                                08:35:01
                                                                    17:07:49
                                                                           DescDesc
                                                                                Main
                          Certification
                           Document       Page 12
                                                9 ofof12
                                                       15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                       03/26/19
                                              Entered
                                                  Entered
                                                       02/01/19
                                                           03/26/19
                                                                08:35:01
                                                                    17:07:49
                                                                           DescDesc
                                                                                Main
                          Certification
                          Document        Page
                                          Page 10
                                                13 of
                                                   of 12
                                                      15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                       03/26/19
                                              Entered
                                                  Entered
                                                       02/01/19
                                                           03/26/19
                                                                08:35:01
                                                                    17:07:49
                                                                           DescDesc
                                                                                Main
                          Certification
                          Document        Page
                                          Page 11
                                                14 of
                                                   of 12
                                                      15
Case
 Case19-11432-RG
      19-11432-VFP Doc
                    Doc1260-2
                           FiledFiled
                                  01/31/19
                                       03/26/19
                                              Entered
                                                  Entered
                                                       02/01/19
                                                           03/26/19
                                                                08:35:01
                                                                    17:07:49
                                                                           DescDesc
                                                                                Main
                          Certification
                          Document        Page
                                          Page 12
                                                15 of
                                                   of 12
                                                      15
